DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16, 2021 has been entered.
Response to Amendments
Amendments filed December 16, 2020 are acknowledged.
All rejections not explicitly maintained herein are withdrawn.
Status of the Claims
Claims 1, 3-12, 15-27, and 29-39 are pending and under consideration. 
Claim Objections
Claims 4-12, 16-19, 24-27, and 34-38 are objected to for depending on a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by U.S. Patent no. 7,256,158.
	U.S. Patent no. 7,256,158 teaches anticipatory compositions. See compound example I-4-b-5 in Table 9: 
    PNG
    media_image1.png
    281
    411
    media_image1.png
    Greyscale
.
	Solid compositions, dosages, and modes of administration comprising said working examples are taught in columns 62-68.
Regarding the limitations “pharmacuetical”– it is noted that these claims merely recite properties of the anticipated compositions.  “Products of an identical chemical composition cannot have mutually exclusive properties.” Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F. 2d 705, 709, 15 USPQd 1655, 1658 (Fed. Cir. 1990).  Since the prior art teaches a product of identical chemical composition to that claimed, and the application discloses that all of the claimed compositions have the claimed properties, these limitations are also anticipated. Since the prior art teaches the identical chemical structure, the properties applicant claims are In re Spada, 911 F. 2d 705, 709, 15 USPQd 1655, 1658 (Fed. Cir. 1990).  The claimed compositions teach a compound of formula (I) and an excipient, as a solid composition. Therefore, the claims are anticipated by the aforementioned compounds of formula (I), capable of being used with the claimed intended uses of being a pharmaceutical, as described herein.
MPEP 2111.02(II) provides the following instruction for interpreting the preamble of a claim: “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.” If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Since the compositions taught by the prior art do not have any structural difference from the claimed compositions and the prior art compositions are capable of the intended uses, those limitations are also anticipated, as discussed herein.

Claim(s) 15, 20-23, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO 2003/006451.
	WO 2003/006451 teaches anticipatory compositions comprising compound of Table 2 on page 44. For example, compound 86,

    PNG
    media_image2.png
    263
    452
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    53
    427
    media_image3.png
    Greyscale
 wherein instant variable R6 is phenyl, R3 is H, R5 is phenyl, substituted with F, and R4 is aryl substituted with Q, Q is SO2Ra, Ra is methyl. Solid compositions comprising the compounds of the invention are taught at the top of page 26 of ‘451.
Conclusion
11.	No claims allowed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMANTHA L SHTERENGARTS/Primary Examiner, Art Unit 1626